Citation Nr: 0911563	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  00-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, prior to 
November 1, 2000.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, after 
December 31, 2000, and prior to September 23, 2002.

3.  Entitlement to an evaluation in excess of 60 percent for 
lumbosacral strain with degenerative disc disease, after 
September 22, 2002.  





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty from August 1977 
to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The record reflects that shortly after the 
appellant's claim was denied, she underwent back surgery.  
She was assigned a temporary total rating effective from 
November 1, 2000, to January 1, 2001.  Following that rating, 
the disability evaluation was returned to 40 percent.  The 
rating was then raised to 60 percent, effective September 23, 
2002.  The issues on the front page of this decision reflect 
the various stages of the ratings assigned to the appellant's 
lower back disability.  

Despite the above, in July 2003, the Board remanded the claim 
to the RO for the purpose of obtaining additional medical 
information.  The claim was subsequently returned to the 
Board, and in September 2005, the Board issued a decision on 
the merits of her claim.  The appellant was notified of that 
decision, which was a denial, and she appealed to the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court.  By April 2007 Order, the Court vacated the Board's 
decision and remanded the matter to the Board for compliance 
with the instructions contained in an April 2007 Joint Motion 
for Remand of the Appellant and the VA Secretary.  As such, 
the claim was remanded by the Board in September 2007, and 
has once again been returned to the Board for appellate 
review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant's service-connected lumbar segment of the 
spine disability is manifested by complaints of extreme pain 
and limitation of motion; there is objective evidence showing 
consistent restrictions in the range of motion of the lumbar 
segment of the spine, along with clinical evidence of 
radiculopathy and muscle spasms.

3.  However, that same evidence does not show unfavorable 
ankylosis of the spine.  Moreover, the evidence does not 
indicate that there has been a fracture of the spine with 
cord involvement.  

4.  The medical evidence does not show pronounced or severe 
neurological symptoms.

5.  Nevertheless, that same evidence does suggest that the 
appellant has been incapacitated to her bed for periods of 
six weeks or longer.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 60 percent evaluation, but no higher, for 
lumbar disc disease, prior to November 1, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic 
Code 5293 (2001) and Diagnostic Code 5243 (2008).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 60 percent evaluation, but no higher, for 
lumbar disc disease, after December 31, 2000, and prior to 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.104, Diagnostic Code 5293 (2001) and 
Diagnostic Code 5243 (2008).

3.  The rating criteria for an evaluation in excess of 60 
percent for lumbar disc disease after September 22, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 5293 (2001) and Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board claiming that her 
lower back disability has been under rated since 1999.  She 
asks that she be assigned disability ratings in excess of 40 
percent prior to September 23, 2002, and in excess of 60 
percent after that date.  The Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in June 2001.  It is further noted that since that time, a 
number of other VCAA-type letters have been sent to the 
appellant.  Moreover, over the course of this appeal, the 
appellant has been provided with VCAA type information in the 
Supplemental Statements of the Case (SSOCs) that have been 
issued.  Nevertheless, the initial letter informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support her claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo numerous VA medical examinations of her back with the 
most recent occurring in November 2007.  Those results have 
been included in the claims folder for review.  The Board 
finds that the VA has met its duty to assist the appellant in 
obtaining a medical examination of the appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant (and her representatives) have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The RO did not provide notice of the Dingess requirements to 
the appellant.  The Board is cognizant of Federal Circuit 
decisions pertaining to prejudicial error.  The Board finds 
that the presumption of prejudice raised by the failure to 
provide notice of the Dingess requirements is rebutted.  The 
appellant was provided with the rating criteria used to 
evaluate her claim.  She was not specifically given 
information with respect to the assignment of effective 
dates.  However, as the Board will be granting a 60 percent 
rating for the entire time period in question, any question 
as to the appropriate effective date to be assigned is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is further 
added that the evidence does not show nor does the appellant 
(and her attorney) contend that any notification deficiencies 
have resulted in prejudice.  Hence, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  Moreover, a Vazquez specific letter was 
given to the appellant in July 2008.  She was informed of the 
necessity of providing on her own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life OR that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would be satisfied by the claimant demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

In the case currently before the Board, the VCAA notice did 
not make specific reference to Diagnostic Code 5243, of 38 
C.F.R. Part 4 (2008), or Diagnostic Code 5293, of 38 C.F.R. 
Part 4 (2001).  Moreover, the Vazquez letter of July 2008 did 
not specifically discuss the old regulation of 38 C.F.R. Part 
4, Diagnostic Code 5293 (2001).  In Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir.1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

The claimant and her representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated her 
awareness through the various submissions she has made to the 
VA over the long course of this appeal.  For example, she has 
written about the restrictions caused by the lower back 
disability, the manifestations produced by the condition, and 
how the service-connected disability has affected her daily 
activities.  The appellant further insinuated through her 
statements that she was aware of what was required in order 
for a higher disability to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and she 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also recently held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 506 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The record indicates that the appellant filed her claim for 
an increased rating in September 1999.  Since that time, the 
rating criteria used to evaluate back disabilities has 
changed.  As such, her claim requires a review of both 
versions of the rating criteria.  Where, as here, the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the appellant is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002). DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997). See also VAOPGCPREC 3-
2000 and 7-2003.  The newly published criteria for the spine 
and intervertebral disc syndrome (IVDS) offer substantive 
revision and are seen as more favorable to the appellant than 
the rating provisions previously in effect and thus choosing 
between the versions is a material consideration here.  
Bernard v. Brown, 4 Vet. App. 384 (1993), see also VAOPGCPREC 
3-00.

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2002 for intervertebral disc syndrome and late 
September 2003 for the spine criteria and would apply to only 
a brief portion of the appeal period.  Bernard, supra. and 
VAOPGCPREC 3-00.

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a noncompensable 
evaluation for postoperative, cured; a 10 percent rating for 
mild; and a 20 percent rating for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief." 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1):  For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; see 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board relies on the criteria for IVDS since it is the 
only applicable rating scheme that offers the potential for a 
higher evaluation in view of the manifestations reported on 
the examinations relevant to this claim for increase.  There 
is no report of ankylosis of the lumbosacral spine at any 
time during the appeal period.  Furthermore, the appellant 
been rated under this scheme consistently.  Shifting 
diagnostic codes may appear harmless but may create confusion 
as to the criteria employed in a disability evaluation and 
the extent of the service-connected pathology.  See, e.g., 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21 (2001) and (2008).

In VAOPGCPREC 36-97 it was noted that IVDS involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though, as in this 
case, the 40 percent rating corresponds to the maximum rating 
under another diagnostic codes pertaining to limitation 
motion of the lumbar spine.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, in effect prior to September 
26, 2003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2008) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

A VA examiner in March 1999 reported that the appellant 
complained of intermittent radiating low back pain.  The 
examiner stated that the range of motion was forward flexion 
to 4 inches from the floor, extension 10 degrees, lateral 
flexion 30 degrees bilateral, and rotation 40 degrees 
bilateral.  She had mild straight leg raising symptoms at 60 
degrees, and the deep tendon reflexes were equal.  The 
examiner noted that the decreased sensation in the lower 
extremities that she complained of was not consistent with a 
dermatome.  The x-ray film indicated degenerative 
osteoarthritis of the lumbar spine, and that was the 
examiner's diagnosis.

The contemporaneous VA outpatient treatment records show 
treatment directed to fibromyalgia, and in July 1998 noted 
she had mild relief from back pain with a TENS unit and that 
she had mild lumbar degenerative disc disease.  The reports 
also mention a variously diagnosed psychiatric disorder as an 
active problem.  In July 1999 she was seen complaining of 
spasm, but the examiner stated none was found on examination.  
The next month she was seen again, and an examiner reported 
the range of spine motion was within normal limits, that she 
had no spasm and a negative straight leg raising.  The 
assessment was lumbar degenerative joint disease without 
radiculopathy.  She testified regarding her symptoms to 
prevent a rating reduction that the M&RO proposed in April 
1999. 

The appellant told a VA examiner in December 1999 that her 
back pain was constant and that she was using a wheel chair.  
The examiner noted mild tenderness to palpation of the 
paraspinal muscles, flexion to about 85 degrees, and 
described her gait as mostly normal except for a left-sided 
limp.  The examiner commented that the appellant gave an 
inconsistent presentation, in particular regarding her 
ability to walk and operate motor vehicles, in light of her 
use of a wheel chair.  The examiner also stated she was 
inconsistent in strength testing and movement speed when she 
was not being observed.  The diagnosis was history of chronic 
back pain.  The examiner's summary noted that the appellant 
appeared to have some symptoms of lower back pain, but that 
contradictions were seen from the history and physical 
examination.

The VA outpatient records show the appellant was seen early 
in 2000 primarily for fibromyalgia and noted to have muscle 
spasm that was assessed as atypical muscle spasm.  She was 
seen twice in June 2000 for radiating lower back pain.  
Together the reports show she manifested full range of 
motion, paraspinal muscle tenderness, 5/5 neurologic findings 
and 2+ deep tendon reflexes.  The report of her VA 
hospitalization in November 2000 for a lumbosacral fusion 
noted a long history of chronic low back pain.  In summary, 
the follow-up reports during 2001 show a decrease in symptoms 
being reported, with excellent range of motion, intact 
strength and the assessment of no significant neurologic 
deficit.  She had an exacerbation of back pain and spasm 
early in 2002, but the subsequent reports note a normal gait 
and normal neurologic findings.  In June 2002 she reported 
that the surgery had eliminated lower extremity numbness and 
pain.  It was reported that she had a full active range of 
motion except for mild pain with forward flexion.  In July 
2002, it was reported that she complained of dizziness after 
mowing the yard.  

Turning to the more recent evaluations, a VA examiner in 
March 2003 reported her complaint constant low back pain that 
was aggravated by sitting only for several minutes, walking 
more than 15 minutes or with repeated bending or lifting.  
She also mentioned occasional radiating pain to the feet.  
The examiner reported no palpable spasm or tenderness and 
that the appellant could flex 75 degrees without an undue 
amount of pain and to 90 degrees with obvious discomfort.  
She could not extend the lumbar spine beyond 5 degrees and 
she could bend laterally 15 degrees bilateral.  The 
neurologic examination showed negative straight leg raising, 
2+ deep tendon reflexes and an intact, but unstable, heel-toe 
gait.  The examiner noted a significant discrepancy between 
the appellant's complaints and the objective findings and 
opined that there was considerable functional overlay in her 
clinical condition.  The examiner stated that the appellant's 
neurologic examination was completely normal, with no 
evidence compatible with sciatic neuropathy, and that her 
only positive finding was the subjective complaint of pain 
with certain maneuvers.  Her reflexes appeared intact and her 
muscle strength appeared within normal limits.  There was no 
evidence of excessive fatigability or weakened movement, 
although she appeared uncoordinated in her attempts at heel-
toe walking.  The examiner stated her inability to work was 
due to a combination of fibromyalgia symptoms and back pain, 
and the record show that fibromyalgia was reported as 
affecting her ability to work in reports she submitted from 
recent employment.

The appellant told a VA examiner in October 2004 that she did 
well after surgery, but that after an examination about three 
years after her surgery in 2000 she had to be in a wheelchair 
without explanation and had been in the chair for about a 
year.  She had not worked since 2001.  According to the 
report, she could barely stand and seemed to be in 
excruciating pain.  The examiner stated that although she 
claimed to have numbness in the leg, she had none at the 
examination and all dermatomes were intact with normal 
reflexes and sensation.  She could stand on her tiptoes, sit 
on her heels, and squat.  The range of motion was flexion 90 
degrees, extension 0 degrees, lateral bending 10 degrees 
bilateral and rotation 50 degrees bilateral.  She had 
moderate tenderness to palpation of her back, and negative 
straight leg raising and slip tests.  The examiner could not 
explain why the appellant was in a wheel chair and why she 
was not walking more.  The examiner believed there was an 
appreciable supratentorial factor and did not think all of 
the pain was due to the lumbosacral spine.  The examiner did 
not find any clinical symptoms of nerve root compression and 
noted that so far the instrumentation in her back was holding 
up well.

Another examination of the appellant occurred in March 2006.  
It was noted in the medical report that the appellant had 
been implanted, in 2004, with a morphine pump to help reduce 
the amount of pain endured by the appellant.  She reported 
that she experienced severe pain which was somewhat relieved 
through narcotics.  She complained of pain radiating to the 
left lower extremity (which she said was numb).  Neurological 
symptoms were reported but these were found to be slight or 
light.  It was further reported that the appellant continued 
to have decompression and fusion of L5/S1 and severe spinal 
stenosis.  Ankylosis was not reported.  

A VA neurological examination was performed in November 2007.  
Before the exam, the appellant complained of constant pain 
along with muscle spasms.  She stated that the pain radiating 
down her left lower extremity to her foot.  She stated that 
the pain caused her to take to her bed until it subsided.  It 
was further noted that as a result of spinal stenosis, the 
appellant had taken to wearing an adult diaper.  During the 
exam, the examiner noted pain and discomfort on the 
appellant's face.  Weakness was reported in the left leg.  
Inconsistent shifting sensory readings were obtained.  The 
examiner further wrote:

Her estimate of total incapacity from the 
pain of approximately one day per week 
would indicate seven to eight weeks per 
12-month period of total incapacity, 
during which time, she requires bed rest 
for most of the day.

An orthopedic examination was also accomplished in November 
2007.  The examiner noted that that the appellant could bend 
about 30 degrees forward.  She was unable to bend sideways, 
she could not rotate, and she could not extend the spine due 
to purported pain.  Pressure on the lumbar segment of the 
spine produced pain radiating to the left lower extremity.  
The examiner further found that the appellant's muscle tone 
and strength of the back were within normal limits.  

Another VA General Medical Exam was executed in May 2008.  
The results from that exam were inconclusive.

As previously reported, the appellant has been seen 
repeatedly at her local VA Medical Center (VAMC) for 
complaints and treatment involving her lower back.  The 
record is replete with records, stemming from 1999 to the 
present, documenting her presence at the VAMC.  These records 
indicate that the appellant has presented herself before VA 
health care providers with complaints involving severe pain, 
restricted movement, and incapacitation.  They note that she 
has come in for treatment via a wheelchair, a walker, and on 
her own propulsion.  It is further recorded that the 
appellant has been prescribed morphine pills, a morphine 
drip, and other strong narcotics for the reduction of pain.  
Also included in the records are notes indicating muscle 
spasms of the lower back, limitation of motion, and 
complaints involving "extreme" pain.  

The question remains as to whether the evidence supports the 
appellant's assertions that her lower back condition should 
be assigned a higher disability rating.  As noted, the lower 
back disability has been assigned the following ratings:

40 percent rating 		Prior to 
November 1, 2000;
40 percent rating 		After December 
31, 2000, 
				and prior to 
September 23, 
				2002;
60 percent rating 		After September 
22, 2002.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, it is 
the Board's responsibility to review the entire record.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2008).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that "when the positive 
and negative evidence relating to a appellant's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Upon reviewing the longitudinal record in this case, it is 
the determination of the Board that the evidence is in 
equipoise and as such, does support an evaluation of 60 
percent but no higher under either the old or new criteria.  
The appellant does suffer from neurological symptoms, severe 
pain, and restriction in her range of motion of the back.  
The medical evidence does show that the appellant has been 
bedridden for a period of six weeks or more during the year.  
The Board has considered whether it is appropriate to 
assigned "staged ratings," in accordance with Fenderson, 
supra.  The Board finds that the medical evidence 
demonstrates that the appellant's back disability has 
undergone a rapid decline over the course of the appeal.  It 
would be next-to-impossible to adequately gauge the severity 
of the appellant's condition at any one specific time.  
Therefore, the Board concludes that the appellant meets the 
criteria for a 60 percent rating from the date of her claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

Nevertheless, does the evidence support an evaluation in 
excess of 60 percent at any time during the course of the 
appeal?  It is the conclusion of the Board that the evidence 
does not.  There are two codes in which it is capable of 
receiving an evaluation in excess of 60 percent.  The rating 
criteria are found at 38 C.F.R. Part 4, Diagnostic Codes 5285 
and 5286 (2001).  A 100 percent evaluation is warranted for 
ankylosis of the spine in an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001).  See also 38 
C.F.R. Part 4, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  A 100 percent evaluation is 
also warranted for residuals of a fractured vertebra if there 
is cord involvement, if the claimant is bedridden, or if the 
condition requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  Ankylosis is the "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Colayong v. West, 12 Vet App 524 
(1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH 
Ed. 1994) at 86.).  Nevertheless, since the appellant has not 
suffered a fracture of bones of the lumbar segment of the 
spine and because ankylosis in an unfavorable position is not 
present and given that ankylosis of the "spine" at a 
favorable angle has not been reported, 38 C.F.R. Part 4, 
Diagnostic Codes 5285 and 5286 (2001) are not for 
application.  That is, the Board notes the lack of evidence 
of such findings as unfavorable ankylosis of the entire 
spine, or veterbra fracture residuals with cord involvement 
that cause the appellant to be bedridden or the use of long 
leg braces, etcetera.  These symptoms and findings would have 
to be manifested in order for an evaluation in excess of 60 
percent to be assigned under the old or new rating criteria.  

As noted above, the revised criteria also provide the option 
of rating intervertebral disc syndrome by combining under 38 
C.F.R. § 4.25 (2008) separate evaluations of its chronic 
orthopedic and neurologic manifestations if that results in 
the higher evaluation.  In this case, since a 60 percent 
rating can be assigned, this means, in essence, that the 
separate orthopedic and neurological ratings would have to be 
higher than 60 percent.

The orthopedic rating criteria are given above.  Using the 
range of motion findings in the medical evidence, only a 20 
percent rating could be assigned.  There is no medical 
evidence of ankylosis or of forward flexion to 15 degrees or 
less.

As for the neurological rating, Diagnostic Code 8520 pertains 
to impairment of the sciatic nerve.  38 C.F.R. Part 4 (2001) 
and (2008).  Mild incomplete sciatic nerve paralysis warrants 
a 10 percent rating.  Twenty, forty, and sixty percent  
ratings require moderate, moderately severe, and severe (with 
marked muscular atrophy) incomplete paralysis, respectively.  
An eighty percent rating requires complete paralysis of the 
sciatic nerve, with dangling of a foot and foot drop, no 
active movement of the muscles below the knee is possible, 
and knee flexion is weakened or (very rarely) lost.  Yet, not 
even a mild rating could be assigned considering the lack of 
medical findings in the appellant's case.  As discussed, the 
appellant's neurological complaints are mostly subjective, 
with little objective confirmation, and that confirmation is 
intermittent and very mild, at best.  Considering such little 
showing of impairment over an ten-year period, the Board 
would be hard- pressed to consider that sufficient to award a 
10 or even a 20 percent rating when there is no atrophy, 
barely any loss of strength, and no nerve testing showing 
radiculopathy.

Therefore, considering assigning separate orthopedic and 
neurological ratings would not be of benefit to the 
appellant.  It is more benefit to her to assign the single 60 
percent rating.

In reaching the above determination, the Board considered 
whether the appellant's service-connected lower back 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization, due solely to the appellant's 
service-connected lower back disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008) 
are not met.




ORDER

1.  Entitlement to a 60 percent disability rating, but no 
higher, for lumbosacral strain with degenerative disc 
disease, prior to November 1, 2000, is granted.

2.  Entitlement to a 60 percent disability rating, but no 
higher, for lumbosacral strain with degenerative disc 
disease, after December 31, 2000, and prior to September 23, 
2002, is granted.

3.  Entitlement to an evaluation in excess of 60 percent for 
lumbosacral strain with degenerative disc disease, after 
September 22, 2002, is denied.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


